             Case 1:12-cv-00929-VSB-KNF Document 275-5 Filed 03/01/19 Page 1 of 3


Matthias Rebmann

From:                              Nadja Kühni <Kuehni@lipoid.com>
Sent:                              Wednesday, April 2, 2008 10:27 AM
To:                                Matthias Rebmann
Subject:                           LLC-USA: Transfer of [lipoidllc.com]




Hallo Herr Rebamann

Das müsste die E-Mail sein auf diese Sie schon so lange warten.

Freundliche Grüsse
Nadja Kühni

_________________________________________________
Nadja Kühni
Sales Assistant / Verkaufsassistentin
Lipoid AG
Alte Steinhauserstrasse 19
CH-6330 Cham, Switzerland,
Tel: +41-XX-XXXXXXX / Fax: +41-XX-XXXXXXX kuehni@lipoid.com / www.lipoid.com

Diese E-Mail kann vertrauliche Informationen enthalten. Der Inhalt ist nur für den Empfänger bestimmt. Wenn Sie nicht
der richtige Empfänger sind, informieren Sie bitte umgehend den Absender und vernichten die Nachricht. Das
unerlaubte Kopieren und unbefugte Weiterleitung ist nicht gestattet. Der Austausch von Nachrichten per E-Mail dient
ausschliesslich Informationszwecken. Rechtsverbindliche Aussagen dürfen über diesen Weg nicht ausgetauscht werden,
da Verfälschungen des Inhaltes bei der Datenübertragung nicht ausgeschlossen werden können.

This e-mail may contain confidential information. The content is intended solely for the addressee. If you are not the
intended recipient, please inform immediately the sender and destroy this mail. Any unauthorised copying and
disclosing of the content is forbidden. Correspondence via e-mail is only for information purposes. It is not allowed to
use e-mail for legally binding communications, because of the possible falsification of the original content.


-----Ursprüngliche Nachricht-----
Von: support@all-inkl.com [mailto:support@all-inkl.com]
Gesendet: Mittwoch, 2. April 2008 16:15
An: Info_LipoidAG
Betreff: Transfer of [lipoidllc.com]

STANDARDIZED FORM OF AUTHORIZATION

DOMAIN NAME TRANSFER - Initial Authorization for Registrar Transfer

DEUTSCHE VERSION

Attention: Andreas Kolodziej

Re: Transfer der Domain lipoidllc.com

                                                             1
             Case 1:12-cv-00929-VSB-KNF Document 275-5 Filed 03/01/19 Page 2 of 3

Bisheriger Registrar: PSI-USA, INC. DBA DOMAIN ROBOT

Neue Medien Muennich hat am 2008-04-02 14:02:24 einen Transferantrag über den ICANN-akkreditierten Registrar Key-
Systems GmbH gestellt, um die o.g. Domain zu uns zu transferieren.

Sie erhalten diese Email, weil Sie als Inhaber oder Administrativer Kontakt für die o.g. Domain in der WHOIS Datenbank
eingetragen sind.

Bitte beachten Sie die folgenden wichtigen Informationen zum Transfer Ihrer Domain:

  * Sie erkennen unsere Vertragsbedingungen an. Unsere vollständigen AGB finden Sie hier http://www.foa-
service.com/terms.html
  * Sobald der Antrag gestellt wurde, wird der Transfer innerhalb von fünf (5) Kalendertagen durchgeführt, es sei denn,
der derzeitige Registrar der Domain lehnt den Antrag ab.
  * Wenn der Transfer vollzogen ist, werden Sie die Domain während der folgenden 60 Tage nicht zu einem anderen
Registrar transferieren können. Ausgenommen davon ist ein Transfer zurück zum ursprünglichen Registrar im Fall, dass
beide Registrare zustimmen oder dass eine Entscheidung gemäß der Dispute Resolution einen solchen Transfer verlangt.

Wenn Sie diesen Transfer DURCHFÜHREN MÖCHTEN, MÜSSEN Sie auf diese Email ANTWORTEN, und zwar durch eine
der folgenden Möglichkeiten (bitte beachten Sie, wenn Sie nicht innerhalb bis 2008-04-16 14:02:24 antworten, dann
werden die o.g. Domains nicht zu uns transferiert).

Bitte besuchen Sie unsere Webseite, http://www.foa-service.com/index.php?d=lipoidllc.com&a=REQUEST&t=5425699
um den Transfer zu bestätigen.

Wenn Sie diesen Transfer NICHT DURCHFÜHREN MÖCHTEN, dann antworten Sie bitte NICHT auf diese Email.

Wenn Sie fragen zu diesem Prozess haben kontaktieren Sie bitte Neue Medien Muennich (support@all-inkl.com).


ENGLISH VERSION

Attention: Andreas Kolodziej

Re: Transfer of lipoidllc.com

The current registrar of record for this domain name is PSI-USA, INC. DBA DOMAIN ROBOT.

Key-Systems GmbH has received a request from Neue Medien Muennich

on 2008-04-02 14:02:24 for us to become the new registrar of record.

You have received this message because you are listed as the Registered Name Holder or Administrative contact for this
domain name in the WHOIS database.

Please read the following important information about transferring your domain name:

  * You must agree to enter into a new Registration Agreement with us. You can review the full terms and conditions of
the Agreement at http://www.foa-service.com/terms.html
  * Once you have entered into the Agreement, the transfer will take place within five (5) calendar days unless the
current registrar of record denies the request.

                                                           2
             Case 1:12-cv-00929-VSB-KNF Document 275-5 Filed 03/01/19 Page 3 of 3
  * Once a transfer takes place, you will not be able to transfer to another registrar for 60 days, apart from a transfer
back to the original registrar, in cases where both registrars so agree or where a decision in the dispute resolution
process so directs.

If you WISH TO PROCEED with the transfer, you must respond to this message via one of the following methods (note if
you do not respond by 2008-04-16 14:02:24, lipoidllc.com will not be transferred to us.).

Please go to our website, http://www.foa-service.com/index.php?d=lipoidllc.com&a=REQUEST&t=5425699 to confirm.

If you DO NOT WANT the transfer to proceed, then don't respond to this message.

If you have any questions about this process, please contact Neue Medien Muennich (support@all-inkl.com).




                                                             3
